—Appeal by the defendant from a judgment of the Supreme Court, Kings County (DiMango, J.), rendered September 11, 2009, convicting her of attempted robbery in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s knowing, intelligent, and'voluntary waiver of her right to appeal (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 257 [2006]) encompassed her contention that she should have been granted youthful offender treatment (see People v Billings, 60 AD3d 961, 962 [2009]; People v Quashie, 42 AD3d 578 [2007]; People v Hines, 41 AD3d 734 [2007] ). Mastro, J.P., Covello, Angiolillo and Lott, JJ., concur.